404 F.2d 351
William LEIGHTON, a stockholder of the One William StreetFund, Inc. for himself and all stockholders of the OneWilliam Street Fund, Inc. similarly situated and for and onbehalf of the One William Street Fund, Inc., Plaintiff-Appellant,v.The ONE WILLIAM STREET FUND, INC., Lehman Brothers, apartnership, SimpsonThacher & Bartlett, a partnership, andAllan B. Hunter, Paul E. Manheim, PaulM. Mazur, Francis C.Reed, et al., Defendants-Appellees.
No. 189, Docket 32508.
United States Court of Appeals Second Circuit.
Argued Dec. 3, 1968.Decided Dec. 6, 1968, Certiorari Denied April 21, 1969, See89 S.Ct. 1467.

Before LUMBARD, Chief Judge, FRIENDLY, Circuit Judge, and RYAN, District Judge.1
PER CURIAM:


1
The plaintiff in this stockholder's derivative action in the District Court for the Southern District of New York appeals from an order of Judge Tyler disposing of various motions.  In one portion of the order the judge denied plaintiff's application-- in fact his third, see 343 F.2d 565 (2 Cir. 1965) for the first-- for a preliminary injunction and the appointment of a receiver.  We affirm this as well within the discretion of the district court.  In other portions of the order the judge struck an 'Amended Partial Complaint' as not complying 'with either the letter or the spirit' of the leave given nearly three years before, and denied leave to serve and file a proposed supplemental complaint.  Since portions of plaintiff's complaint remain pending and undetermined, we dismiss the appeal from this part of the order for want of appellate jurisdiction.


2
William Leighton, pro se.


3
Arthur W. Murphy, New York City, for defendant-appellee The One William Street Fund, Inc.


4
Anthony L. Flectcher, New York City (Simpson Thacher & Bartlett, New York City, pro se and for defendants-appellees Lehman Brothers, Allan B. Hunter, Paul E. Manheim and Paul M. Mazur; Benjamin C. Milner, III, New York City, of counsel) (Hughes, Hubbard & Reed, Harvey D. Myerson, New York City, of counsel, for defendant-appellee Francis C. Reed).



1
 Of the Southern District of New York, sitting by designation